Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  153696                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 153696
                                                                    COA: 325449
                                                                    Gratiot CC: 14-007061-FH
  DAVID ALLEN SNYDER,
           Defendant-Appellant.

  _____________________________________/

         On March 6, 2019, the Court heard oral argument on the application for leave to
  appeal the February 18, 2016 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, it appearing to this Court that the case of People v Betts (Docket No. 148981) is
  pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2019
           t0612
                                                                               Clerk